 

  MANUFACTURING IMPLEMENTATION AGREEMENT

 

This DEVELOPMENT AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into this 1st day of August, 2009 (hereinafter referred to as “Effective
Date”), by and between LHV Power Corporation (hereinafter referred to as “LHV”),
a California corporation having its principal place of business at 10221 Buena
Vista Santee, CA 92071, and Flux Power Inc., a California corporation with
offices at 2240 Auto Pkwy Escondido CA 92029 (hereinafter referred to as
“Flux”).

 

RECITAL

 

WHEREAS, Flux Power In is engaged in the development and selling of battery
management products and technology;

 

WHEREAS, LHV is engaged in the manufacturing of electronic components and
solutions for its customers;

 

1.DEFINITIONS

 

1.1.“LHV” means LHV Power Corporation and those subsidiaries and affiliates in
which it owns, controls, or does business with directly or indirectly or any
parent company or affiliates that owns or controls, directly or indirectly, at
least fifty percent (50%) of the capital stock of LHV entitled to vote in the
election of directors.

 

1.2.“Flux” means Flux Incorporated and those subsidiaries and affiliates in
which it owns or controls, directly or indirectly, at least fifty percent (50%)
of the capital stock entitled to vote in the election of directors, or which are
controlled by or under common control with Flux Incorporated, or any parent
company or affiliates that owns or controls, directly or indirectly, at least
fifty percent (50%) of the capital stock of Flux entitled to vote in the
election of directors.

 

1.3.“Independent Contractor” means a party who is not an employee and who
provides services to a party hereunder, subject to the terms of a written
agreement that provides restrictions on the disclosure and use of confidential
information.

 

1.4.“Flux Products” means any products Flux requests LHV to manufacture and as
they relate to Flux’s battery management solutions.

 

1.5.“Intellectual Property” shall mean any idea, design, concept, technique,
processes, invention, model, device, report, computer program, tooling,
schematic and other diagram, instruction material, know-how, discovery or
improvement, whether or not copyrightable, patentable or registerable, and all
intellectual property rights, including patent, copyright, trade secret and
trademark rights, generally or in any of the foregoing.

 

Page 1 of 7

 

 

2.PURPOSE OF AGREEMENT

 

2.1Purpose. To formally establish the manufacturing relationship where LHV uses
its resources and capabilities in manufacturing to manufacture Flux’s Product as
requested by Flux under the terms hereunder.

 

3.FLUX RESPONSIBILITIES

 

3.1.Best Efforts. Flux shall provide its commercial best efforts, consistent
with prudent business practice, and shall devote such time and resources as may
be reasonably necessary to enable LHV to manufacture Flux Products.

 

3.2.Resources. Flux shall provide all necessary resources devoted to assist LHV
in manufacturing Flux products.

 

3.3.Labor. Flux shall provide qualified technicians, engineers, and other key
personnel to aid in the development and integration of the manufacturing process
and tools for Flux Products.

 

3.4.Technical Knowledge and Expertise. Flux shall provide its technical know-how
and expertise of manufacturing processes and knowledge, including hardware,
software, and tooling to enable manufacture of Flux Products.

 

4.LHV RESPONSIBILITIES

 

4.1.Best Efforts. LHV shall provide its commercial best efforts, consistent with
prudent business practice, and shall devote such time and resources as may be
reasonably necessary to enable the manufacturing of Flux Products.

 

4.2.Resources. LHV shall provide all necessary resources devoted to
manufacturing and producing Flux Products.

 

4.3.Labor. LHV shall provide qualified technicians, engineers, and other key
personnel or 3rd party manufacturing resources to manufacture and produce the
Flux Products.

 

4.4.Technical Knowledge and Expertise. LHV shall provide its technical know-how
and expertise of electronic component manufacturing, including hardware topology
to assist Flux in producing and manufacturing the Flux Products.

 

5.MANUFACTURING DEVELOPMENT MILESTONES AND DELIVERABLES

5.1.Manufacturing Rights:

It is the intent for LHV or a party managed by LHV to be the manufacture of
Flux’s battery management system. Therefore Flux grants LHV a right of first
refusal on manufacturing the battery management system.

 

Page 2 of 7

 

 

5.2.Delivery: LHV and Flux shall deliver associated design document, hardware
and software to the other party as manufacturing development is required.

5.3.Monthly Progress Reports: LHV shall submit monthly progress reports on the
last day of each month to ensure constant communication and forward progress in
manufacturing of the Flux Products.

 

6.SPECIALIZED TOOLING

 

6.1.Tooling. Flux shall pay for any specialized tooling costs required to build
the Flux Products. Flux shall use best efforts to assist LHV with the tooling
process. Flux shall own all intellectual property and real property rights in
the tooling as it relates to any Flux Product.

 

6.2.Transfer. Flux shall not sell, move or transfer any tooling procured or
manufacturing to third party or another location without Flux’s written consent.

 

7.INTELLECTUAL PROPERTY RIGHTS

7.1.Rights. Any Intellectual Property arising out of work related to or based on
any Flux Product (“Flux Intellectual Property”) will be exclusively and solely
owned by Flux, and Flux shall be entitled to use and fully exploit such Flux
Intellectual Property rights freely.

 

7.2.Perfecting Rights. LHV will assist Flux in any reasonable manner to obtain
for its own benefit copyrights or patents in any and all countries that relate
to the Flux Product, and LHV will execute when requested copyright or patent
applications and assignments to Flux that relates to Flux Product or persons
designated by it, and any other lawful documents deemed necessary by Flux to
carry out the purposes of this Agreement, and LHV will further assist Flux in
every way to enforce any copyrights or patents obtained including, without
limitation, testifying in any suit or proceeding involving any of the copyrights
or patents or executing any documents deemed necessary by Flux at Flux’s
expense.

 

8.CONFIDENTIALITY

8.1.Disclosure. During the term of this Agreement, either party (the “receiving
party”) may receive or have access to technical information, as well as
information about product plans, strategies, promotions, customers and related
non-technical business information of the other party (the “disclosing party”)
which the disclosing party considers to be confidential ("Confidential
Information"). Notwithstanding any provision to the contrary, all non-public
information provided to either party orally or through inspection in the course
of the development are deemed Confidential Information.

 

8.2.Use. Confidential Information may be used and disclosed by the receiving
party only with respect to performance of its rights and obligations under this
Agreement between Flux and LHV, and only by those employees and Independent
Contractors of the receiving party who have a need to know such information for
the Agreement Purposes. Except as permitted herein, the receiving party shall
not disclose the Confidential Information of the disclosing party to a third
party and the receiving party shall protect the Confidential Information of the
disclosing party by using the same degree of care (but no less than a reasonable
degree of care) to prevent the unauthorized use, dissemination or publication of
such Confidential Information, as the receiving party uses to protect its own
confidential information of like nature. The receiving party's obligation under
this Section 9 shall be for a period of five (5) years after the date of
disclosure.

 

Page 3 of 7

 

 

8.3.Disclosure Purpose. The receiving party may disclose the Confidential
Information of the disclosing party to the extent provided by the disclosing
party's prior written approval or to the extent required to accomplish duties
outlined herein or a receiving party is compelled by applicable law to disclose
the disclosing party’s Confidential Information, the receiving party may
disclose such Confidential Information provided that the receiving party
provides prior notice to the disclosing party makes commercially reasonable
efforts to receive confidential treatment for such Confidential Information.

 

9.LIMITATION OF LIABILITIES

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO,
LOSS OF USE, LOST PROFITS, LOST REVENUES, LOSS OF DATA OR REPLACEMENT COSTS,
WHETHER ARISING OUT OF CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, RESULTING
OR RELATED TO THIS AGREEMENT (WHETHER OR NOT SUCH PARTY KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF ANY SUCH DAMAGES). THIS PARAGRAPH WILL APPLY
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT OR THE FAILURE OF ANY
REMEDY OF ITS ESSENTIAL PURPOSE.

 

10.TERM

 

10.1.This Agreement is effective as of the Effective Date and, except as
provided otherwise, shall expire five (5) years thereafter unless earlier
termination is invoked as provided herein. Prior to the expiration of such
period, the parties may extend the term of this Agreement by a mutually signed
amendment.

 

10.2.Either party may, upon written notice to the other party, terminate this
Agreement, at its sole discretion, with 180 days of such written notice.

 

10.3.Either party may terminate this Agreement by written notice to the other
party if any material provision of this Agreement is breached by the other party
and such breach is not cured within thirty (30) days after receipt of written
notice of such breach.

 

10.4.Upon termination or expiration of this Agreement for any reason, (1) Flux
must return to LHV all LHV Confidential Information in Flux’s possession at the
time of such termination or expiration and (2) LHV must return to Flux all
Confidential Information of Flux in its possession at the time of such
termination or expiration. Each party will deliver to the other an officer’s
certificate certifying such return.

 

Page 4 of 7

 

 

11.LEGAL COMPLIANCE

 

Each party agrees to comply, and do all things necessary for the other party to
comply, with all applicable Federal, State and local laws, regulations and
ordinances, including but not limited to the laws applicable in the countries of
the United States of America, Taiwan (Republic of China), and the People’s
Republic of China, insofar as they relate to the activities to be performed
under this Agreement. United States Government regulations require certain
assurances concerning technical data and commodities exported from the United
States. In order for either party to maintain a normal flow of technical data to
the other party under these regulations, each party assures the other that it
and any of its agents or employees will not re-export to, provide to or discuss
with others any Confidential Information, specifications, drawings, data or any
product of such data contrary to United States Government Export regulations or
re-export to any country specified as a prohibited destination in the
Regulations of the United States Department of Commerce relating to the export
of Technical Data, without first obtaining U.S. Government approval, by
application through the other party. Upon request, a party will advise the other
party of the countries then specified as prohibited destinations.

 

LHV will conduct all business in accordance with applicable laws regarding
health and safety. Flux shall have full responsibility for all notices,
approvals and requirements with respect to the sale and distribution of the
products and compliance with applicable health and safety, import, export and
other applicable laws.

 

12.WARRANTY

 

12.1.LHV warrants that if the Flux Product manufactured by LHV proves to be
defective in material or workmanship as it directly relates to manufacturing or
does not conform to Flux’s specification provided to LHV within two (2) years
from the date of delivery to Flux (“Warranty Period”), LHV will, at their sole
option, either replace the defective LHV Product or component thereof, or
provide without charge the labor and parts necessary to remedy any such defect.
Under no circumstances shall LHV’s cumulative liability under this warranty
exceed one and a half time the price paid by Flux for the Flux Product.

 

12.2.Each party warrants that it has full power to enter into and perform this
Agreement, and the person signing this Agreement on each party’s behalf has been
duly authorized and empowered to enter in this Agreement. Each party further
acknowledges that it has read this Agreement, understands it and agrees to be
bound by it. Each party acknowledges that it has not been induced to enter into
such agreement by any representations or statements, oral or written, not
expressly contained herein or expressly incorporated by reference.

 

12.3.EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
OTHER WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, REGARDING THE
INDEMNIFIED ITEMS, INCLUDING WITHOUT LIMITATION AS TO THEIR MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

 

Page 5 of 7

 

 

13.FORCE MAJEURE

 

Failure or omission by either party in the performance of any obligation under
this Agreement shall not be deemed a breach of this Agreement nor create any
liability if the same shall rise from any cause or causes, beyond the control of
the parties, such as Acts of God, war, or situations similar to war.

 

14.GENERAL PROVISION

 

14.1.Notices. All notices to be given under this Agreement must be in writing
addressed to the receiving party’s designated recipient specified in the
signature box below. Notices are validly given upon the earlier of confirmed
receipt by the receiving party or three (3) days or seven (7) days for
international notices after dispatch by courier or certified mail, postage
prepaid, properly addressed to the receiving party. Notices may also be
delivered by telefax and will be validly given upon oral or written confirmation
of receipt. Either party may change its address for purposes of notice by giving
notice to the other party in accordance with these provisions.

 

14.2.Exhibits. Each Exhibit attached to this Agreement is deemed a part of this
Agreement and incorporated herein wherever reference to it is made.

 

14.3.Independent Contractors. The relationship of the parties established under
this Agreement is that of independent contractors and neither party is a
partner, employee, agent or joint venturer of or with the other.

 

14.4.No Grant of License by Flux. Nothing in this Agreement shall be construed
as granting by implication, estoppel or otherwise, any license of or rights in
any trade secrets, know-how, or patents of Flux.

 

14.5.Assignment. Neither this Agreement nor any right, license, privilege or
obligation provided herein may be assigned, transferred or shared by either
party without the other party’s prior written consent.

 

14.6.No Waiver. The waiver of any term, condition, or provision of this
Agreement must be in writing and signed by an authorized representative of the
waiving party. Any such waiver will not be construed as a waiver of any other
term, condition, or provision except as provided in writing, nor as a waiver of
any subsequent breach of the same term, condition, or provision.

 

14.7.Reference To Days. All references in this Agreement to “days” will, unless
otherwise specified herein, mean calendar days.

 

14.8.Headings. The Section headings used in this Agreement are for convenience
of reference only. They will not limit or extend the meaning of any provision of
this Agreement, and will not be relevant in interpreting any provision of this
Agreement.

 

Page 6 of 7

 

 

14.9.No Publication. Neither party may publicize or disclose to any third party,
without the written consent of the other party, the terms of this Agreement.
Without limiting the generality of the foregoing sentence, no press releases may
be made without the mutual written consent of each party.

 

14.10.Severability. If any provision in this Agreement is held invalid or
unenforceable by a body of competent jurisdiction, such provision will be
construed, limited or, if necessary, severed to the extent necessary to
eliminate such invalidity or unenforceability. The parties agree to negotiate in
good faith a valid, enforceable substitute provision that most nearly affects
the parties’ original intent in entering into this Agreement or to provide an
equitable adjustment in the event no such provision can be added. The other
provisions of this Agreement will remain in full force and effect.

 

14.11.Entire Agreement. This Agreement comprises the entire understanding
between the parties with respect to its subject matters and supersedes any
previous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Agreement will be deemed to have
been drafted by both parties. No modification of this Agreement will be binding
on either party unless in writing and signed by an authorized representative of
each party.

 

14.12.Governing Law. This Agreement will be governed in all respects by the laws
of California, United States without reference to any choice of laws provisions.

 

LHV Power Corporation   FLUX

 

By: /s/James Gevarges   By: /s/Chris Anthony           Name: James Gevarges  
Name: Chris Anthony           Title: CEO   Title: CEO           Date: 06/07/2011
  Date:  

 

Page 7 of 7

 